
	
		I
		112th CONGRESS
		2d Session
		H. R. 5741
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2012
			Mr. Heck (for
			 himself, Mr. Quigley, and
			 Mr. Chabot) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committee on
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Immigration and Nationality Act to stimulate
		  international tourism to the United States, and for other
		  purposes.
	
	
		1.Short titlesThis Act may be cited as the
			 Jobs Originated through Launching
			 Travel Act of 2012 or the JOLT Act of 2012.
		2.Premium
			 processingSection 221 of the
			 Immigration and Nationality Act (8 U.S.C. 1201) is amended by inserting at the
			 end the following:
			
				(j)Premium
				processing
					(1)Pilot processing
				serviceRecognizing that the best solution for expedited
				processing is low interview wait times for all applicants, the Secretary of
				State shall nevertheless establish, on a limited, pilot basis only, a fee-based
				premium processing service to expedite interview appointments. In establishing
				a pilot processing service, the Secretary may—
						(A)determine the
				consular posts at which the pilot service will be available;
						(B)establish the
				duration of the pilot service;
						(C)define the terms
				and conditions of the pilot service, with the goal of expediting visa
				appointments and the interview process for those electing to pay said fee for
				the service; and
						(D)resources
				permitting, during the pilot service, consider the addition of consulates in
				locations advantageous to foreign policy objectives or in highly populated
				locales.
						(2)Fees
						(A)Authority to
				collectThe Secretary of State is authorized to collect, and set
				the amount of, a fee imposed for the premium processing service. The Secretary
				of State shall set the fee based on all relevant considerations including, the
				cost of expedited service.
						(B)Use of
				feesFees collected under the authority of subparagraph (A) shall
				be deposited as an offsetting collection to any Department of State
				appropriation, to recover the costs of providing consular services. Such fees
				shall remain available for obligation until expended.
						(C)Relationship to
				other feesSuch fee is in addition to any existing fee currently
				being collected by the Department of State.
						(D)Non-refundableSuch
				fee will be non-refundable to the applicant.
						(3)Description of
				premium processingPremium processing pertains solely to the
				expedited scheduling of a visa interview. Utilizing the premium processing
				service for an expedited interview appointment does not establish the
				applicant’s eligibility for a visa. The Secretary of State shall, if possible,
				inform applicants utilizing the premium processing of potential delays in visa
				issuance due to additional screening requirements, including necessary
				security-related checks and clearances.
					(4)Report to
				Congress
						(A)Requirement for
				reportNot later than 18 months after the date of the enactment
				of the JOLT Act of 2012, the
				Secretary of State shall submit to the appropriate committees of Congress a
				report on the results of the pilot service carried out under this
				section.
						(B)Appropriate
				committees of Congress definedIn this paragraph, the term
				appropriate committees of Congress means—
							(i)the Committee on
				the Judiciary, the Committee on Foreign Relations, and the Committee on
				Appropriations of the Senate; and
							(ii)the Committee on
				the Judiciary, the Committee on Foreign Affairs, and the Committee on
				Appropriations of the House of
				Representatives.
							.
		3.Encouraging
			 Canadian tourism to the United StatesSection 214 of the Immigration and
			 Nationality Act (8 U.S.C. 1184) is amended by adding at the end the
			 following:
			
				(s)Canadian
				retirees
					(1)In
				generalThe Secretary of Homeland Security may admit as a visitor
				for pleasure as described in section 101(a)(15)(B) any alien for a period not
				to exceed 240 days, if the alien demonstrates, to the satisfaction of the
				Secretary, that the alien—
						(A)is a citizen of
				Canada;
						(B)is at least 50
				years of age;
						(C)maintains a
				residence in Canada;
						(D)owns a residence
				in the United States or has signed a rental agreement for accommodations in the
				United States for the duration of the alien's stay in the United States;
						(E)is not
				inadmissible under section 212;
						(F)is not described
				in any ground of deportability under section 237;
						(G)will not engage in
				employment or labor for hire in the United States; and
						(H)will not seek any
				form of assistance or benefit described in section 403(a) of the Personal
				Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C.
				1613(a)).
						(2)SpouseThe
				spouse of an alien described in paragraph (1) may be admitted under the same
				terms as the principal alien if the spouse satisfies the requirements of
				paragraph (1), other than subparagraph (D).
					(3)Immigrant
				intentIn determining eligibility for admission under this
				subsection, maintenance of a residence in the United States shall not be
				considered evidence of intent by the alien to abandon the alien's residence in
				Canada.
					(4)Period of
				admissionDuring any single 365-day period, an alien may be
				admitted as described in section 101(a)(15)(B) pursuant to this subsection for
				a period not to exceed 240 days, beginning on the date of admission. Periods of
				time spent outside the United States during such 240-day period shall not toll
				the expiration of such 240-day
				period.
					.
		4.Incentives for
			 foreign visitors visiting the United States during low peak
			 seasonsThe Secretary of State
			 shall make publically available, on a monthly basis, historical data, for the
			 previous 2 years, regarding the availability of visa appointments for each visa
			 processing post, to allow applicants to identify periods of low demand, when
			 wait times tend to be lower.
		5.Visa waiver
			 program enhanced security and reform
			(a)DefinitionsSection
			 217(c)(1) of the Immigration and Nationality Act (8 U.S.C. 1187(c)(1)) is
			 amended to read as follows:
				
					(1)Authority to
				designate; definitions
						(A)Authority to
				designateThe Secretary of Homeland Security, in consultation
				with the Secretary of State, may designate any country as a program country if
				that country meets the requirements under paragraph (2).
						(B)DefinitionsIn
				this subsection:
							(i)Appropriate
				congressional committeesThe term appropriate congressional
				committees means—
								(I)the Committee on
				Foreign Relations, the Committee on Homeland Security and Governmental Affairs,
				and the Committee on the Judiciary of the Senate; and
								(II)the Committee on
				Foreign Affairs, the Committee on Homeland Security, and the Committee on the
				Judiciary of the House of Representatives.
								(ii)Overstay
				rate
								(I)Initial
				designationThe term overstay rate means, with
				respect to a country being considered for designation in the program, the ratio
				of—
									(aa)the
				number of nationals of that country who were admitted to the United States on
				the basis of a nonimmigrant visa under section 101(a)(15)(B) whose periods of
				authorized stay ended during a fiscal year but who remained unlawfully in the
				United States beyond such periods; to
									(bb)the
				number of nationals of that country who were admitted to the United States on
				the basis of a nonimmigrant visa under section 101(a)(15)(B) whose periods of
				authorized stay ended during that fiscal year.
									(II)Continuing
				designationThe term overstay rate means, for each
				fiscal year after initial designation under this section with respect to a
				country, the ratio of—
									(aa)the
				number of nationals of that country who were admitted to the United States
				under this section or on the basis of a nonimmigrant visa under section
				101(a)(15)(B) whose periods of authorized stay ended during a fiscal year but
				who remained unlawfully in the United States beyond such periods; to
									(bb)the
				number of nationals of that country who were admitted to the United States
				under this section or on the basis of a nonimmigrant visa under section
				101(a)(15)(B) whose periods of authorized stay ended during that fiscal
				year.
									(III)Computation of
				overstay rateIn determining the overstay rate for a country, the
				Secretary of Homeland Security may utilize information from any available
				databases to ensure the accuracy of such rate.
								(iii)Program
				countryThe term program country means a country
				designated as a program country under subparagraph
				(A).
							.
			(b)Technical and
			 conforming amendmentsSection 217 of the Immigration and
			 Nationality Act (8 U.S.C. 1187) is amended—
				(1)by striking
			 Attorney General each place the term appears (except in
			 subsection (c)(11)(B)) and inserting Secretary of Homeland
			 Security; and
				(2)in subsection
			 (c)—
					(A)in paragraph
			 (2)(C)(iii), by striking Committee on the Judiciary and the Committee on
			 International Relations of the House of Representatives and the Committee on
			 the Judiciary and the Committee on Foreign Relations of the Senate and
			 inserting appropriate congressional committees;
					(B)in paragraph
			 (5)(A)(i)(III), by striking Committee on the Judiciary, the Committee on
			 Foreign Affairs, and the Committee on Homeland Security, of the House of
			 Representatives and the Committee on the Judiciary, the Committee on Foreign
			 Relations, and the Committee on Homeland Security and Governmental Affairs of
			 the Senate and inserting appropriate congressional
			 committees; and
					(C)in paragraph (7),
			 by striking subparagraph (E).
					(c)Designation of
			 program countries based on overstay rates
				(1)In
			 generalSection 217(c)(2)(A) of the Immigration and Nationality
			 Act (8 U.S.C. 1187(c)(2)(A)) is amended to read as follows:
					
						(A)General
				numerical limitations
							(i)Low nonimmigrant
				visa refusal rateThe percentage of nationals of that country
				refused nonimmigrant visas under section 101(a)(15)(B) during the previous full
				fiscal year was not more than 3 percent of the total number of nationals of
				that country who were granted or refused nonimmigrant visas under such section
				during such year.
							(ii)Low
				nonimmigrant overstay rateThe overstay rate for that country was
				not more than 3 percent during the previous fiscal
				year.
							.
				(2)Qualification
			 criteriaSection 217(c)(3) of such Act (8 U.S.C. 1187(c)(3)) is
			 amended to read as follows:
					
						(3)Qualification
				criteriaAfter designation as a program country under section
				217(c)(2), a country may not continue to be designated as a program country
				unless the Secretary of Homeland Security, in consultation with the Secretary
				of State, determines, pursuant to the requirements under paragraph (5), that
				the designation will be
				continued.
						.
				(3)Initial
			 periodSection 217(c) is further amended by striking subsection
			 (c)(4).
				(4)Continuing
			 designationSection 217(c)(5)(A)(i)(II) of such Act (8 U.S.C.
			 1187(c)(5)(A)(i)(II)) is amended to read as follows:
					
						(II)shall determine,
				based upon the evaluation in subclause (I), whether any such designation under
				subsection (d) or (f), or probation under subsection (f), ought to be continued
				or
				terminated;
						.
				(5)Computation of
			 visa refusal rates; judicial reviewSection 217(c)(6) of such Act
			 (8 U.S.C. 1187(c)(6)) is amended to read as follows:
					
						(6)Computation of
				visa refusal rates and judicial review
							(A)Computation of
				visa refusal ratesFor purposes of determining the eligibility of
				a country to be designated as a program country, the calculation of visa
				refusal rates shall not include any visa refusals which incorporate any
				procedures based on, or are otherwise based on, race, sex, or disability,
				unless otherwise specifically authorized by law or regulation.
							(B)Judicial
				reviewNo court shall have jurisdiction under this section to
				review any visa refusal, the Secretary of State’s computation of a visa refusal
				rate, the Secretary of Homeland Security’s computation of an overstay rate, or
				the designation or nondesignation of a country as a program
				country.
							.
				(6)Visa waiver
			 informationSection 217(c)(7) of such Act (8 U.S.C. 1187(c)(7))
			 is amended—
					(A)by striking
			 subparagraphs (B) through (D); and
					(B)by striking
			 waiver
			 information.— and all that follows through In
			 refusing and inserting waiver information.—In refusing.
					(7)Waiver
			 authoritySection 217(c)(8) of such Act (8 U.S.C. 1187(c)(8)) is
			 amended to read as follows:
					
						(8)Waiver
				authorityThe Secretary of Homeland Security, in consultation
				with the Secretary of State, may waive the application of paragraph (2)(A)(i)
				for a country if—
							(A)the country meets
				all other requirements of paragraph (2);
							(B)the Secretary of
				Homeland Security determines that the totality of the country's security risk
				mitigation measures provide assurance that the country's participation in the
				program would not compromise the law enforcement, security interests, or
				enforcement of the immigration laws of the United States;
							(C)there has been a
				general downward trend in the percentage of nationals of the country refused
				nonimmigrant visas under section 101(a)(15)(B);
							(D)the country
				consistently cooperated with the Government of the United States on
				counterterrorism initiatives, information sharing, preventing terrorist travel,
				and extradition to the United States of individuals (including the country's
				own nationals) who commit crimes that violate United States law before the date
				of its designation as a program country, and the Secretary of Homeland Security
				and the Secretary of State assess that such cooperation is likely to continue;
				and
							(E)the percentage of
				nationals of the country refused a nonimmigrant visa under section
				101(a)(15)(B) during the previous full fiscal year was not more than 10 percent
				of the total number of nationals of that country who were granted or refused
				such nonimmigrant
				visas.
							.
				(d)Termination of
			 designation; probationSection 217(f) of the Immigration and
			 Nationality Act (8 U.S.C. 1187(f)) is amended to read as follows:
				
					(f)Termination of
				designation; probation
						(1)DefinitionsIn
				this subsection:
							(A)Probationary
				periodThe term probationary period means the fiscal
				year in which a probationary country is placed in probationary status under
				this subsection.
							(B)Program
				countryThe term program country has the meaning
				given that term in subsection (c)(1)(B).
							(2)Determination,
				notice, and initial probationary period
							(A)Determination of
				probationary status and notice of noncomplianceAs part of each
				program country’s periodic evaluation required by subsection (c)(5)(A), the
				Secretary of Homeland Security shall determine whether a program country is in
				compliance with the program requirements under subparagraphs (A)(ii) through
				(F) of subsection (c)(2).
							(B)Initial
				probationary periodIf the Secretary of Homeland Security
				determines that a program country is not in compliance with the program
				requirements under subparagraphs (A)(ii) through (F) of subsection (c)(2), the
				Secretary of Homeland Security shall place the program country in probationary
				status for the fiscal year following the fiscal year in which the periodic
				evaluation is completed.
							(3)Actions at the
				end of the initial probationary periodAt the end of the initial
				probationary period of a country under paragraph (2)(B), the Secretary of
				Homeland Security shall take 1 of the following actions:
							(A)Compliance
				during initial probationary periodIf the Secretary determines
				that all instances of noncompliance with the program requirements under
				subparagraphs (A)(ii) through (F) of subsection (c)(2) that were identified in
				the latest periodic evaluation have been remedied by the end of the initial
				probationary period, the Secretary shall end the country’s probationary
				period.
							(B)Noncompliance
				during initial probationary periodIf the Secretary determines
				that any instance of noncompliance with the program requirements under
				subparagraphs (A)(ii) through (F) of subsection (c)(2) that were identified in
				the latest periodic evaluation has not been remedied by the end of the initial
				probationary period—
								(i)the Secretary may
				terminate the country’s participation in the program; or
								(ii)on an annual
				basis, the Secretary may continue the country’s probationary status if the
				Secretary, in consultation with the Secretary of State, determines that the
				country’s continued participation in the program is in the national interest of
				the United States.
								(4)Actions at the
				end of additional probationary periodsAt the end of all
				probationary periods granted to a country pursuant to paragraph (3)(B)(ii), the
				Secretary shall take 1 of the following actions:
							(A)Compliance
				during additional periodThe Secretary shall end the country’s
				probationary status if the Secretary determines during the latest periodic
				evaluation required by subsection (c)(5)(A) that the country is in compliance
				with the program requirements under subparagraphs (A)(ii) through (F) of
				subsection (c)(2).
							(B)Noncompliance
				during additional periodsThe Secretary shall terminate the
				country's participation in the program if the Secretary determines during the
				latest periodic evaluation required by subsection (c)(5)(A) that the program
				country continues to be in non-compliance with the program requirements under
				subparagraphs (A)(ii) through (F) of subsection (c)(2).
							(5)Effective
				dateThe termination of a country's participation in the program
				under paragraph (3)(B) or (4)(B) shall take effect on the first day of the
				first fiscal year following the fiscal year in which the Secretary determines
				that such participation shall be terminated. Until such date, nationals of the
				country shall remain eligible for a waiver under subsection (a).
						(6)Treatment of
				nationals after terminationFor purposes of this subsection and
				subsection (d)—
							(A)nationals of a
				country whose designation is terminated under paragraph (3) or (4) shall remain
				eligible for a waiver under subsection (a) until the effective date of such
				termination; and
							(B)a waiver under
				this section that is provided to such a national for a period described in
				subsection (a)(1) shall not, by such termination, be deemed to have been
				rescinded or otherwise rendered invalid, if the waiver is granted prior to such
				termination.
							(7)Consultative
				role of the secretary of stateIn this subsection, references to
				subparagraphs (A)(ii) through (F) of subsection (c)(2) and subsection (c)(5)(A)
				carry with them the consultative role of the Secretary of State as provided in
				those
				provisions.
						.
			(e)Review of
			 overstay tracking methodologyNot later than 180 days after the
			 date of the enactment of this Act, the Comptroller General of the United States
			 shall conduct a review of the methods used by the Secretary of Homeland
			 Security—
				(1)to track aliens
			 entering and exiting the United States; and
				(2)to detect any such
			 alien who stays longer than such alien's period of authorized admission.
				(f)Evaluation of
			 electronic system for travel authorizationNot later than 90 days
			 after the date of the enactment of this Act, the Secretary of Homeland Security
			 shall submit to Congress—
				(1)an evaluation of
			 the security risks of aliens who enter the United States without an approved
			 Electronic System for Travel Authorization verification; and
				(2)a
			 description of any improvements needed to minimize the number of aliens who
			 enter the United States without the verification described in paragraph
			 (1).
				(g)Sense of
			 Congress on priority for review of program countriesIt is the
			 sense of Congress that the Secretary of Homeland Security, in the process of
			 conducting evaluations of countries participating in the visa waiver program
			 under section 217 of the Immigration and Nationality Act (8 U.S.C. 1187),
			 should prioritize the reviews of countries in which circumstances indicate that
			 such a review is necessary or desirable.
			6.Expediting entry
			 for priority visitorsSection
			 7208(k)(4) of the Intelligence Reform and Terrorism Prevention Act of 2004 (8
			 U.S.C. 1365b(k)(4)) is amended to read as follows:
			
				(4)Expediting entry
				for priority visitors
					(A)In
				generalThe Secretary of Homeland Security may expand the
				enrollment across registered traveler programs to include eligible individuals
				employed by international organizations, selected by the Secretary, which
				maintain strong working relationships with the United States.
					(B)RequirementsAn
				individual may not be enrolled in a registered traveler program unless—
						(i)the individual is
				sponsored by an international organization selected by the Secretary under
				subparagraph (A); and
						(ii)the government
				that issued the passport that the individual is using has entered into a
				Trusted Traveler Arrangement with the Department of Homeland Security to
				participate in a registered traveler program.
						(C)Security
				requirementsAn individual may not be enrolled in a registered
				traveler program unless the individual has successfully completed all
				applicable security requirements established by the Secretary, including
				cooperation from the applicable foreign government, to ensure that the
				individual does not pose a risk to the United States.
					(D)DiscretionExcept
				as provided in subparagraph (E), the Secretary shall retain unreviewable
				discretion to offer or revoke enrollment in a registered traveler program to
				any individual.
					(E)Ineligible
				travelersAn individual who is a citizen of a state sponsor of
				terrorism (as defined in section 301(13) of the Comprehensive Iran Sanctions,
				Accountability, and Divestment Act of 2010 (22 U.S.C. 8541(13)) may not be
				enrolled in a registered traveler
				program.
					.
		7.Visa
			 processing
			(a)In
			 generalNotwithstanding any other provision of law and not later
			 than 90 days after the date of the enactment of this Act, the Secretary of
			 State shall—
				(1)require United
			 States diplomatic and consular missions—
					(A)to conduct visa
			 interviews for nonimmigrant visa applications determined to require a consular
			 interview in an expeditious manner, consistent with national security
			 requirements, and in recognition of resource allocation considerations, such as
			 the need to ensure provision of consular services to citizens of the United
			 States;
					(B)to set a goal of
			 interviewing 80 percent of all nonimmigrant visa applicants, worldwide, within
			 3 weeks of receipt of application, subject to the conditions outlined in
			 subparagraph (A); and
					(C)to explore
			 expanding visa processing capacity in China and Brazil, with the goal of
			 maintaining interview wait times under 15 work days on a consistent, year-round
			 basis, recognizing that demand can spike suddenly and unpredictably and that
			 the first priority of United States missions abroad is the protection of
			 citizens of the United States; and
					(2)submit to the
			 appropriate committees of Congress a detailed strategic plan that describes the
			 resources needed to carry out paragraph (1)(A).
				(b)Appropriate
			 committees of CongressIn this section, the term
			 appropriate committees of Congress means—
				(1)the Committee on
			 the Judiciary, the Committee on Foreign Relations, and the Committee on
			 Appropriations of the Senate; and
				(2)the Committee on
			 the Judiciary, the Committee on Foreign Affairs, and the Committee on
			 Appropriations of the House of Representatives.
				(c)Semi-Annual
			 reportNot later than 30 days after the end of the first 6 months
			 after the implementation of subsection (a), and not later than 30 days after
			 the end of each subsequent quarter, the Secretary of State shall submit to the
			 appropriate committees of Congress a report that provides—
				(1)data
			 substantiating the efforts of the Secretary of State to meet the requirements
			 and goals described in subsection (a);
				(2)any factors that
			 have negatively impacted the efforts of the Secretary to meet such requirements
			 and goals; and
				(3)any measures that
			 the Secretary plans to implement to meet such requirements and goals.
				(d)Savings
			 provision
				(1)In
			 generalNothing in subsection (a) may be construed to affect a
			 consular officer’s authority—
					(A)to deny a visa
			 application under section 221(g) of the Immigration and Nationality Act (8
			 U.S.C. 1201(g)); or
					(B)to initiate any
			 necessary or appropriate security-related check or clearance.
					(2)Security
			 checksThe completion of a security-related check or clearance
			 shall not be subject to the time limits set out in subsection (a).
				(e)Effective
			 periodThis section shall cease to have effect on September 30,
			 2015.
			
